DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claims 9-10 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1 -8 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While KURODA (USPGPUB 20140359732) discloses a remote control device, a pairing command including an authentication key is transmitted to a slave device by an infrared ray remote control signal by first depression of a push button. The slave device transmits an authentication key, which is generated based on the received authentication key, through a wireless LAN. By second depression of the push button, the remote control device transmits a pairing command, which includes an authentication key, to a master device by an infrared ray remote control signal, Nogawa (USP 8774144) discloses a wireless communication device may obtain, from each of one or more access points, access point information including network identification information corresponding to the access point. The wireless communication device may determine, in a case where specific network identification information corresponding to a specific access point is selected by a user from among one or more network 
Claim 1, wherein the communication control system controls a connection between the air-conditioning apparatus and a communication network, the  remote control device is capable of accepting a first pairing request operation that causes the wireless device to transmit pairing request data and a second pairing request operation that causes the air-conditioning apparatus to request a start of a pairing of the air-conditioning apparatus and a terminal device, upon receiving, from the remote control device, a signal indicating that the remote control device has accepted the first pairing request operation, the air-conditioning apparatus causes the wireless device to transmit the pairing request data, completes a-the pairing upon receiving, from a wireless access point, authentication data corresponding to the pairing request data thus transmitted, and connects the wireless device to the wireless access point, and upon receiving, from the remote control device without via a communication network, a signal indicating that the remote control device has accepted the second pairing request operation in a state where the wireless device is connected to the wireless access point, the air-conditioning 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119